Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method, system,  and a non-transitory computer readable medium; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of determining if any penalties or incentives should be applied to an account of a driver of a vehicle that has been rented, according to an agreement for use of the vehicle that has been entered into (see claims 13 and 15).  
Using claim 14 as a representative example that is applicable to claim 1 and 18, the abstract idea is defined by the elements of:
receiving telematics data collected over a period of time, wherein the telematics data is indicative of operation of a rented vehicle by a driver during the period of time; 
determining, based on a first subset of the telematics data, a first driving behavior of the driver, wherein the first driving behavior is of a first type, the first type corresponding to driving behaviors taking place within a first length of time; 
determining, based on a second subset of the telematics data, a second driving behavior of the driver, wherein the second driving behavior is of a second type, the second type corresponding to driving behaviors taking place within a second length of time, the second length of time being greater than the first length of time; 
determining first environmental conditions existing while the first driving behavior was exhibited by the driver and second environmental conditions existing while the second driving behavior was exhibited by the driver; 
determining, based at least in part on the first environmental conditions and the second environmental conditions, one or more threshold values corresponding to the telematics data; 
determining, based on a comparison between values associated with the first and the second driving behaviors, and the one or more threshold values, one or more penalties or incentives; and 
causing the one or more penalties or incentives to be applied to an account of the driver


The above limitations represents the concept of applying the terms and conditions set forth in a vehicle rental contract (thresholds for driving behaviors and any penalties or incentives associated therewith) to determine if a penalty or an incentive is to be applied to the driver.  This is construed as reciting a legal interaction that is part of a commercial interaction of renting a vehicle to a user.  Renting vehicles to users and charging fees (penalties) for certain actions taken by the driver is reciting a fundamental economic practice.  Claim 13 and 15 recite that the driver has agreed to terms for renting the vehicle, making it clear that the claims are reciting the concept of renting a vehicle according to terms and conditions of a contract (an agreement).  Per the PEG this qualifies as a certain method of organizing human activities type of abstract idea.
The additional element of claim 1 is the recitation to “one or more processors” that is recited as performing the claimed steps that are considered to define the abstract idea.  Claim 14 recites the additional elements of one or more processors and a non-transitory computer readable media storing instructions that allow for the claimed steps to occur.  Claim 14 recites the additional elements of a non-transitory computer readable media storing instructions that allow for the claimed steps to occur.  This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a processor(s) and a computer readable medium, where both are simply being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited processor or by using a computer readable medium with instructions that causes a processor to perform the steps that define the abstract idea.  The claimed processor and computer readable medium are nothing more than generically recited computer hardware and the specification makes it clear that no special computers are required beyond that of generic computing technology.  The additional elements do not amount to more than a mere instruction to implement the abstract idea on a computer and is indicative of the fact that the claim has not integrated the abstract idea into a practical application; therefore, the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a processor or by using a computer readable medium with instructions that causes a processor to perform the steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the issued 2019 PEG.  


	For claims 2, 17, determining the one or more times or locations for each driving behavior and accessing environmental conditions from a third party (claim 17) is a further embellishment of the same abstract idea that was set forth for claim 1.  The claimed determination is simply using data to render an evaluation, which can be done mentally by a person who is manually reading and mentally processing telematics data on paper.  Accessing data is part of the abstract idea and can be done by people as well.  What is claimed can be done by people and is considered to be part of the abstract idea.  The claimed server for the third party is an additional element that is not part of the abstract idea; however, this is also a mere instruction for one to practice the invention using computers connected to a network and is not sufficient to provide for a practical application or significantly more, see MPEP 2106.05(f).
	For claim 3, the claimed environmental conditions are part of the abstract idea of the claim and do not represent additional elements for consideration at the 2nd prong or at step 2B.  No further additional elements are claimed beyond that which was already addressed for claim 1.
	For claim 4, the claimed determining of the environment conditions including an action of a vehicle or pedestrian is reciting the same abstract idea of claim 1.  The applicant is simply defining the data used to make the claimed determination, and this is what serves to define the abstract idea of the claims.  No further additional elements are claimed beyond that which was already addressed for claim 1.
	For claim 5, reciting that the second subset of data includes telematics data averaged over time is what serves to define more about the abstract idea.  As stated above for claim 4, the data that is being used in the claim is part of the abstract idea.  No further additional elements are claimed beyond that which was already addressed for claim 1.
	For claims 6, 7, the determining of one or more values for the telematics data, and using a weighted sum of the one or more values are both elements that are considered to be part of the abstract idea.  People can make the claimed determinations using pen and paper and/or mentally, and can do the same for a weighted summation that is adding numbers together.  What is claimed is part of the abstract idea.  No further additional elements are claimed beyond that which was already addressed for claim 1.
	For claims 8, 9, 16, the recitation to the telematics data being sensor data or system outputs and using an average value over the 2nd length of time, using averages values (claim 16) are both elements that serve to further define the abstract idea of the claims.  As stated above for claims 4, 5, the data that is being used in the claim is part of the abstract idea.  No further additional elements are claimed beyond that which was already addressed for claim 1.
For claim 10, the claimed determination of a driving score is considered to be part of the abstract idea.  Using the driving behaviors and environmental conditions to determine a driving score is part of the abstract idea and is just further use of data to render an evaluation to see if the rental terms are complied with or not, where the application of the penalties or the incentives is based on the driving score.  No further additional elements are claimed beyond that which was already addressed for claim 1.
For claim 11, the claimed receiving of user preference values and using the preference values to determine if the driving behavior satisfies the values, and causing a message to be sent to the owner is part of the abstract idea of the claims.  The fact that the message is sent electronically is a further instruction for one to use a computer to perform the steps that define the abstract idea.  This does not provide for integration at the 2nd prong or significantly more at step 2B.  
For claim 12, determining a time when the vehicle is stopped and causing the message to be sent when stopped, where the message indicates that the one or more penalties or incentives have been applied, is considered to be further defining the same abstract idea of claim 1.  The link to the one or more processors and the fact that the message is electronic are both taken as an instruction for one to practice the claimed invention using a computer, where the computer is just being used as a tool to execute the abstract idea.  This does not provide for integration into a practical application or significantly more at step 2B.
For claims 13, 15, the fact that the user has agreed to the penalties or the incentives and the claimed message sent to the driver, is part of the abstract idea and is broadly reciting the rental contract between the owner of the vehicle and the user who is renting the vehicle and informing the driver of any penalties or incentives that have been applied.  This defines the abstract idea.  No further additional elements are claimed beyond that which was already addressed for claim 1.
For claims 19, 20, determining the values and claiming that the data is associated with acceleration or speed or lateral force is also part of the abstract idea and is reciting information per se.   The same is noted for the use of average values in claim 20.  Nothing additional is claimed for consideration at the 2nd prong or at step 2B.  This is just further use of the data about the driving of the vehicle that is used to determine if a penalty or incentive is to be applied. This aspect of the invention is considered to be part of the abstract idea and is akin to determining whether or not the terms and conditions of the rental contract have been complied with.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 4, the applicant recites that the environmental conditions are determined based on first and second subsets of data and also recites “and include an action of at least one of: a vehicle disposed proximate the rented vehicle, or a pedestrian disposed proximate the rented vehicle”.  It is not clear what includes the action.  Does the subsets of data include data that is representative of an action?  How can a subset of data include an action?  An action is a step of doing something and that is not found in data.  It is not clear what the action is that is being claimed.  Upon a review of the specification it is noted that the extent of the disclosure for this element is found in paragraph 55 as follows:
[0055] For each driving behavior of the one or more driving behaviors, a corresponding state of an environment of the rented vehicle when the driving behavior occurred may be determined (block 408). The corresponding state of the environment may be determined from the telematics data, and/or based on environment data received from a third party server. The corresponding 16PATENT APPLICATIONAttorney Docket No. MG-LH53534-NP1-CON 1state of the environment may include road conditions, weather conditions, visibility conditions, traffic conditions, maneuvers of nearby vehicles, the presence or actions of nearby pedestrians, and/or other events or conditions. 

	The guidance in the specification is minimal regarding this limitation and does not help in understanding the scope of claim 4.  Claim 4 is considered to be indefinite with respect to the claimed “action”.
	For claim 14, the preamble recites that the claim is directed to a system “performed at least in part by a vehicle-sharing platform” and the body of the claim appears to be reciting structure to a system that can perform the recited functions.  It is not clear if the claim is supposed to be a method claim that is a “system” of steps, or if the claim is a system claim that is directed to structure (an apparatus, device, etc.).  The examiner suggest reciting “A system comprising” to overcome this contradiction in the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 11, 13-20, is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Memani et al. (20170144671).
For claims 1-3, 5, 6, 9, 11, 13-20, Memani teaches a system and method that monitors vehicle data collected over time by a user device (satisfies the claimed telematics devices that collects vehicle related data) to determine driving behaviors and associated environmental conditions associated with the use of a vehicle.  This is being done so that penalties or incentives can be applied for the use of a rental vehicle, see paragraph 063.  Paragraph 063 teaches that the invention can be used with rental cars and can be used to determine rental costs and discounts and surcharges (incentives and penalties that are inherently based on thresholds as claimed).  This satisfies the claimed causing of penalties or incentives to be applied to an account of a driver.  The claimed receipt of “telematics data” that has been collected over time is disclosed in paragraph 045, 053, 055, and 058.  A mobile device of a user is used to collect data regarding the use of a vehicle, such as acceleration data, speed data, location data, changes in direction, speed of change in direction, etc..  The mobile device of the user is collecting data that relates to the use of a vehicle and satisfies the claimed telematics data.  The determination of driving behavior is taught in paragraphs 045, 049, 055.  The collected telematics data is disclosed as being used to determine different types of driving behaviors.  The language reciting that the driving behavior is associated with a first type and second type that correspond to behaviors occurring in a given time, that language is directed to non-functional descriptive material that is claiming nothing but an association between data.  This does not define any step/functionality to the method and/or the system that is being claimed.  The determination of a driving behavior satisfies what is claimed.  The claimed determining of environmental conditions is disclosed in paragraphs 045, 49, 055.  Disclosed is that information such as weather, traffic, time of day, road construction, etc., is determined and Memani refers to this data as environment data.  This satisfies what is claimed.  The third party server is taught in paragraphs 045, 055.  Disclosed is that information can be obtained from third party servers, such as weather or traffic conditions (satisfies the environmental conditions).
For claim 4, the collected data includes data regarding a pedestrian, see paragraph 059 where it is disclosed that information such as running or walking is collected and is used to record information about a pedestrian.  The mobile device(s) taught by Memani are disclosed as collecting information about the driver when they are not driving. This satisfies the claimed 
	For claim 8, the on-board diagnostic system and/or on-board sensors are satisfied by the device(s) of Memani.  While used in a vehicle, the devices are on board the vehicle and therefore satisfy what is claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Memani et al. (20170144671) in view of Bender (20200164891).
For claim 10, not disclosed by Memani is that a driver score is calculated.  Memani teaches that the behaviors of the driver can be classified such that ratings or rankings can be determined, see paragraph 057.  
Bender teaches a system and method of monitoring driving behavior and actions of a driver to assess a driver score.  Bender teaches the invention as including the determination of a state of the environment when a driving event occurs.  See paragraph 021 where it is disclosed that information about driving actions is monitored and includes acceleration actions, steering actions, braking actions, etc..  Paragraph 030 discloses that a driving environment is determined, that includes a time or weather classification or traffic information (paragraph 027).  Paragraph 070 teaches that sensor data from the vehicle is received (the data that indicates driving behavior).  Paragraph 071 teaches that weather and traffic data is obtained.  Paragraph 072 discloses that driving environment classifications are determined that are associated with the logged vehicle data (acceleration actions, braking actions, etc.).  Disclosed is that current location data can be used to correlate to weather conditions, or that the time of day can be used.   Bender is teaching to one of ordinary skill in the art that it is desirable to associate environment information to driving behavior information and to use both information for purposes of determining a driving score.  The driving score can be used to restrict a driver from a vehicle as is taught in paragraph 035.  This is the concept of monitoring for driving events and correlating them to environmental data (time, weather) for the events.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Memani with the ability  to determine a driver score that represents the driving of the driver, as taught by Bender.  This would allow for a more one to quantitively provide a manner by which the driver can be ranked/rated.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 7, 10, 12-15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 6, 7, 10, 13, 14, 16, 18, 20 of U.S. Patent No. 11,257,146. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claims 1, 14, when compared to claims 1, 16, of the Patent, it is noted that the claimed invention is anticipated by claim 1 of the Patent.  The pending claim 1 simply does not recite the step of receiving an indication that a driver has agreed to terms for renting a vehicle and some of the claimed elements are just recited in a slightly broader manner.  This results in the claim being a broader version of the invention that was patented in Patent 11,257,146.  
	For claim 2, see claims 3-5 of the Patent where the determining of location, times and use of the third party server is recited.  While the patent recites the elements separately, it would have been obvious to one of ordinary skill in the art to determine the location and time of the driving behaviors and to use the third party server together to achieve the advantages that each provides.  Claims 3-5 themselves and the functions recited therein can be combined together into one embodiment and doing so would have been obvious to one of ordinary skill in the art.
	For claim 3, see Patented claim 13 that recites the same element.
	For claim 6, see Patented claim 6.
	For claim 7, while not disclosed in the patented claims, the examiner takes official notice of the fact that the use of a weighted summation is old and well known in many arts.  A weighted summation is a known way to account for different data whose values are weighted and added together to arrive at a final score.  It would have been obvious to one of ordinary skill in the art to use a weighted summation to determine the claimed values because that is a well-known manner of representing multiple types of data/criteria into one score that represents a variable of some kind.  
	For claim 10, see Patented claim 14 that anticipates what is claimed.
	For claim 12, see Patented claim 10 that anticipates what is claimed.
	For claim 13, see Patented claim 1 where the agreement and agreed upon terms is recited.  This anticipates what is claimed.
	For claim 15, 18, see claims 16 and 18 of the Patent.  This anticipates what is claimed.  
For claim 17, see Patented claim 20.  This anticipates what is claimed.  
	For claim 19, see Patented claim 7 that recites the same limitation albeit in a method claim.  It would have been obvious to one of ordinary skill in the art to provide the computer readable medium of claim 16 with the feature of having the values be associated with one or more of acceleration, speed, or lateral force, so that the invention of claim 16 can be used with the claimed data just like is taught in Patented claim 7 for the Patented method claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687